I concur in the decree, but not wholly in the reasons given therefor. A *Page 1084 certified check is substantially nothing but a banker's promise to pay (Act 64 of 1904, § 189), and I think this court should nowflatly overrule and not merely distinguish whatever may have been said (obiter) in some old decisions, to the effect that, to be valid, the donation of the promissory note of another than the donor must be by notarial act. I think article 1536, R.C.C., applies only to such credits as are not transferable by mere delivery of title. See Laurent, vol. 12, pp. 351, 352, Nos. 280, 281. Treasury notes, bank notes, gold and silver certificates, are likewise mere promises to pay money; yet no one doubts thatthey are subject to manual gift under R.C.C. art. 1539. Government bonds, state bonds, municipal bonds, corporate bonds are also mere promissory notes, with interest coupons attached, and this court has held that these are proper objects of a manual gift without formality whatever, and by mere delivery to the donee. See Succ. of Moore, 40 La. Ann. 531, 541, 4 So. 460.
Barriere v. Gladding, 17 La. 144, holds simply that a man may not make a gift mortis causa to his concubine by giving her hisown promissory note. Morres v. Compton, 12 Rob. 76, apparently
decides the point squarely. But a footnote to the case (p. 79) shows that the opinion as reported was not the opinion handed down when the judgment was rendered, but was prepared afterwards, and hence it is of doubtful authority. Moreover, it seems based on Barriere v. Gladding, supra, which is not authority for any such proposition. (This was also a gift to a concubine.) Miller v. Andrus, 1 La. Ann. 237, was again a case of the donor's ownnote, and was again an evident attempt to make a donation mortis causa in the form of a note. Succ. of Rabasse, 49 La. Ann. 1405, 22 So. 767, was again a case of the donor's own note; the note given was made payable to the maker's donor's own order, but wasnot *Page 1085 indorsed by him. The donation was held not complete, for thatreason; and the court said:
  "The instrument never took such shape as to be classified as a `thing,' and to be susceptible of being donated or given as such. * * * If the maker * * * had indorsed it in blank, and had handed it to [the donee], it might possibly have resisted an attack upon it as to form; but that is not the case before the court."
This case is therefore not authority for the proposition that the gift of the promissory note of a third person, payable to bearer or indorsed in blank, can only be made by notarial act, and not by mere delivery, although that view was urged upon the court (see p. 1411), and would have been a ready means of disposing of the controversy without leaving the possibility (or doubt) suggested as aforesaid.
The only case both authoritative and directly in point is Succession of De Pouilly, 22 La. Ann. 97, citing Morres v. Compton, supra, and I think that case should be overruled on that point.
I therefore concur only in the decree.